United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Centreville, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, for the appellant
Office of Solicitor, for the Director

Docket No. 14-2007
Issued: January 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2014 appellant, through her representative, filed a timely appeal of the
February 27, 2014 decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her request for reconsideration without conducting a merit review. Because more than
180 days elapsed since the most recent merit decision dated December 20, 2012 and the filing of
this appeal on June 10, 2014, and pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 6, 2012 appellant, then a 56-year-old clerk, filed a Form CA-2, occupational
disease claim, alleging that she developed stress as a result of working in a hostile work
environment. She became aware of her condition and realized it was causally related to her
employment on January 12, 2012. Appellant stopped work on April 5, 2012.
In several statements dated February 16 to April 5, 2012, appellant alleged that her
manager ordered her around and used a negative tone when speaking to her. She alleged that
while faxing information to the union office on her lunch break her manager hit the stop button
on the fax machine. Appellant alleged that she asked a coworker to verify passports and the
coworkers told her to ask a manager to assist. She subsequently knocked on her manager’s door,
but her manager did not respond. Appellant alleged that her manager would instruct her to do
various job assignments that she had already completed or assign her duties to other coworkers.
She alleged that her manager embarrassed her by interrupting her at a window in the middle of a
transaction with a customer. Appellant further alleged that a manager physically touched her in
an unwanted manner.
Appellant submitted several reports from Dr. Jennifer Tau, a Board-certified family
practitioner, dated March 29 to April 27, 2012, who treated her for work-related stress and
anxiety, insomnia and headaches due to increased stressors at work. Dr. Tau opined that
appellant’s current medical condition was caused or aggravated by her work environment.
On April 30, 2012 OWCP advised appellant of the evidence needed to establish her claim
and asked her to submit additional evidence that included a detailed description of the
employment incidents that contributed to her claimed emotional condition. It also asked the
employing establishment to respond to the claim.
In an undated questionnaire appellant indicated that she filed a grievance and an Equal
Employment Opportunity (EEO) complaint. She submitted a witness statement from an
unidentified coworker who noted working with appellant and witnessing disrespectful and
belligerent postmasters. Appellant submitted reports from a counselor dated May 24 to 29, 2012
who treated her for adjustment disorder, anxiety, and depressed mood, and reports from Dr. Tau
from June 26 to November 15, 2012. Dr. Tau diagnosed appellant with anxiety and insomnia
related to employment stress. In an October 4, 2012 report, she noted treating appellant from
January 12 to October 4, 2012 for work-related stress and anxiety. Appellant reported insomnia,
irritability and anxiety due to stressors at work. Dr. Tau advised that appellant had been unable
to work since January 12, 2012 and reported being assigned tasks already completed, and moved
repeatedly to different operations on a daily basis. She opined that appellant’s current medical
condition was caused and aggravated by her employment environment and appellant has been
unable to return to work due to the ongoing conflict with management.
The employing establishment submitted a statement from Jennifer Ok, a supervisor, dated
May 16, 2012, who disputed appellant’s allegations. Ms. Ok indicated that appellant was issued
disciplinary actions, including official discussions and suspensions, for failure to follow
instructions and improper conduct. She asserted that appellant never reported having work stress
and she indicated appellant’s stress was self-induced.

2

In a December 20, 2012 decision, OWCP denied appellant’s claim for an emotional
condition as the evidence did not support that the events occurred as alleged. It found that she
had not established any compensable factors of employment.
On December 20, 2013 appellant’s representative requested reconsideration. He
indicated that the employing establishment’s perception of a stressful condition was not a factor
or a standard when evaluating a claim for work-related stress. Appellant’s representative noted
that it was not relevant as to whether appellant was disciplined or had performance problems.
He indicated that the employing establishment submitted a statement from appellant’s supervisor
which did not dispute or controvert her allegations and therefore appellant’s version of the events
should be determined as factual. Appellant’s representative asserted that OWCP erred in finding
that she did not identify any incidents or events that were compensable and noted that her
emotional condition arose as she was trying to meet the requirements of her job. Appellant also
resubmitted Dr. Tau’s October 4, 2012 report.
In a February 27, 2014 decision, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
OWCP originally denied appellant’s claim for an occupational disease claim as she failed
to establish any compensable work factors as the cause of her claimed condition. Upon
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b).

3

reconsideration, it denied a review of the merits of appellant’s claim because it did not meet the
requirements of 20 C.F.R. § 10.606(b)(2).5
In her December 20, 2013 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. Appellant’s representative noted that
it was not relevant as to whether appellant was disciplined or had performance problems. He
indicated that the employing establishment’s perception of a stressful condition was not a factor
or a standard when evaluating a claim for work-related stress. Appellant’s representative
asserted that the employing establishment and appellant’s supervisor did not dispute or
controvert her allegations and, therefore, appellant’s version of the events should be determined
as factual. He indicated that OWCP erred in finding that she had not identified any incident or
events that were compensable and alleged that her emotional condition arose due to trying to
meet the requirements of her job. Appellant’s representative failed to identify particular job
requirements attributed to appellant’s condition. The Board has held that mere perceptions in
emotional condition cases are not sufficient to form a basis for the payment of compensation.6
The underlying issue in this case is whether appellant has established a compensable
employment factor. These general assertions do not show a legal error by OWCP or advance a
new and relevant legal argument.
A claimant may be entitled to a merit review by submitting new and relevant evidence,
but appellant did not submit any new and relevant evidence in support of her claim. Appellant
submitted a report from Dr. Tau dated October 4, 2012. However, as there was no compensable
factor established, any medical evidence would be irrelevant to the case. Further, this report was
already in the record. Evidence that repeats or duplicates evidence already in the case record has
no evidentiary value and does not constitute a basis for reopening a case.7
The Board accordingly finds that appellant has not met any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant has failed to show that OWCP erroneously applied or
interpreted a specific point of law, advanced a relevant legal argument not previously considered
by OWCP, or constituted relevant and pertinent evidence not previously considered by OWCP.
Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal, appellant’s representative asserts that she submitted sufficient evidence to
establish a compensable employment factor and a compensable injury. As explained, above, the
Board does not have jurisdiction to review the merits of the claim. Appellant has not submitted

5

Supra note 3.

6

See G.S., Docket No. 09-764 (issued December 18, 2009) (mere perceptions and feelings of harassment will not
support an award of compensation); C.T., Docket No. 08-2160 (issued May 7, 2009) (mere perceptions of error or
abuse are not sufficient to establish entitlement to compensation).
7

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984). Furthermore, as appellant has not established a compensable factor of employment,
the medical evidence addressing causal relationship, even if new, would not be relevant. See C.T., Docket No. 082160 (issued May 7, 2009) (if a claimant has not established any compensable employment factors, OWCP need not
consider the medical evidence).

4

any new relevant or pertinent evidence or argument in support of her reconsideration request that
would warrant reopening of her claim for a merit review under 20 C.F.R. § 10.606(b)(2).
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

